DETAILED ACTION
Election/Restriction
Applicant's election without traverse of claims 1-14 and 17-20 in the reply filed on 10/19/22 is acknowledged.  Accordingly, claims 15-16 should be cancelled in the next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killen et al (6,700,463).
Killen et al disclose a dielectric substrate 100 having a propagating region 105,205 for transmitting or reflecting an electromagnetic field (column 1, lines 65+, column 4, lines 41-58); and material-filled vias (column 7, lines 1-18) disposed within the propagating region, wherein an effective electric permittivity or an effective magnetic permeability of the dielectric substrate within the propagating region is changed (column 3, lines 32-44; column 3, lines 62+) in response to an external electric or magnetic field (not shown) applied to the material-filled vias; wherein the material-filled vias extend entirely through the dielectric substrate and wherein the material-filled vias extend partially through the dielectric substrate (column 7, lines 1-18)  wherein a distribution of the material-filled vias varies along a direction transverse to a propagation direction of the electromagnetic field through the propagating region (column 1,  lines 55-63), an upper conductive layer 110 disposed over an upper surface of the dielectric substrate and a lower conductive layer 210 disposed over a lower surface of the dielectric substrate, wherein the electromagnetic field comprises a radio frequency field, a microwave field, or a millimeter wave field (column 6,  lines 55-67).
Since all the claimed structures are shown by Killen et al, the method of applying an electromagnetic signal or an electromagnetic power field to a system, would result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 7 and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Killen et al (6,700,463) in view of Achyut (US 2004/0174223 A1) [cited by applicant].
Killen et al had been discussed but fail to teach a diameter of the material-filled vias is less than half of a wavelength of the electromagnetic field, a distribution of the material-filled vias varies along a direction parallel to a propagation direction of the electromagnetic field through the propagating region, the material-filled vias comprise a fill material selected from the group consisting of liquid crystals, a ferroelectric crystal composite, a ferromagnetic crystal composite, organic semiconductors, electro-optic and magneto-optic polymers; the upper conductive layer comprises a first segment disposed over a first plurality of the material-filled vias and a second segment electrically isolated from the first segment disposed over a second plurality of the material-filled vias, wherein the dielectric substrate comprises a central layer disposed between an upper cladding layer and a lower cladding layer, and the material-filled vias are disposed within the central layer, a plurality of metal-filled vias extending through the dielectric substrate and along opposing lateral edges of the propagating region; a conductive resonator structure disposed over a surface of the dielectric substrate, wherein at least one of the material-filled vias is located at a position selected from the group consisting of: (i) within a gap in the conductive resonator structure, (ii) underlying the conductive resonator structure, and (iii) adjacent to the conductive resonator structure.  However, Achyut teaches the material-filled vias comprise a fill material selected from the group consisting of liquid crystals, a ferroelectric crystal composite, a ferromagnetic crystal composite, organic semiconductors, electro-optic and magneto-optic polymers (paragraphs 55-56, 75-76); the upper conductive layer comprises a first segment 228A disposed over a first plurality of the material-filled vias and a second segment 228B electrically isolated from the first segment disposed over a second plurality of the material-filled vias (figure 14), wherein the dielectric substrate comprises a central layer disposed between an upper cladding layer and a lower cladding layer, and the material-filled vias are disposed within the central layer (figure 8c,10d,13b,13d) a plurality of metal-filled vias extending through the dielectric substrate and along opposing lateral edges of the propagating region (figures 8-13); a conductive resonator structure 140A disposed over a surface of the dielectric substrate, wherein at least one of the material-filled vias is located at a position selected from the group consisting of: (i) within a gap in the conductive resonator structure, (ii) underlying the conductive resonator structure, and (iii) adjacent to the conductive resonator structure.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Killen et al with a diameter of the material-filled vias is less than half of a wavelength of the electromagnetic field, a distribution of the material-filled vias varies along a direction parallel to a propagation direction of the electromagnetic field through the propagating region, the material-filled vias comprise a fill material selected from the group consisting of liquid crystals, a ferroelectric crystal composite, a ferromagnetic crystal composite, organic semiconductors, electro-optic and magneto-optic polymers; the upper conductive layer comprises a first segment disposed over a first plurality of the material-filled vias and a second segment electrically isolated from the first segment disposed over a second plurality of the material-filled vias, wherein the dielectric substrate comprises a central layer disposed between an upper cladding layer and a lower cladding layer, and the material-filled vias are disposed within the central layer, a plurality of metal-filled vias extending through the dielectric substrate and along opposing lateral edges of the propagating region; a conductive resonator structure disposed over a surface of the dielectric substrate, wherein at least one of the material-filled vias is located at a position selected from the group consisting of: (i) within a gap in the conductive resonator structure, (ii) underlying the conductive resonator structure, and (iii) adjacent to the conductive resonator structure for the purpose of improving the bandwidth of the system.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patent to Larnerd et al is cited as of interested and illustrated a similar structure to a system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845